Citation Nr: 0017812	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-03 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1961 to 
September 1966, from September 1971 to March 1972, and from 
April 1987 to September 1993.  

By rating action in January 1995, the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), granted service connection and a 20 percent rating for 
the veteran's right knee condition, effective from October 
10, 1993.  In March 1995, the veteran filed a timely notice 
of disagreement with the January 1995 rating decision, 
requesting entitlement to a rating in excess of 20 percent 
for his service-connected right knee condition.  In May 1995, 
the RO sent a letter to the veteran, indicating that the 
records he had submitted with his notice of disagreement had 
already been considered in assigning the 20 percent rating, 
and notified the veteran that if he still disagreed with the 
rating decision he should notify the RO within 60 days, 
otherwise his appeal would be considered "withdrawn".  The 
veteran failed to respond to the RO's letter, and the RO 
apparently administratively "withdrew" the veteran's notice 
of disagreement and his appeal.  

In July 1998 the veteran submitted a claim for a rating in 
excess of 20 percent for his service-connected right knee 
condition.  By rating action in November 1998, the RO denied 
a rating in excess of 20 percent for the veteran's right knee 
condition.  In December 1998 the veteran filed a notice of 
disagreement, a statement of the case was issued in January 
1999, and the veteran perfected his appeal with a substantive 
appeal (VA Form 9) filed in March 1999.  

In August 1999, the veteran's representative raised, for the 
first time, the issue of the "propriety of a May 11, 1995 RO 
administrative determination that withdrew a timely filed 
notice of disagreement".  The veteran's representative 
essentially claimed that the veteran had filed a timely 
notice of disagreement with the January 1995 rating decision, 
and that the RO should not have withdrawn the veteran's 
notice of disagreement for failure to respond to the RO's May 
1995 letter, and should have issued an statement of the case.  
In an August 1999 statement of the case, the RO noted 
agreement with the veteran's representative's contentions 
with respect to the March 1995 notice of disagreement, and 
indicated that the statement of the case was being issued 
"in regard to the January 1995 rating decision . . . in 
order that the veteran may have the opportunity to perfect 
his appeal of that decision."  In August 1999 the veteran 
filed a substantive appeal (VA Form 9), thereby perfecting 
his appeal from the January 1995 rating decision.  The Board 
of Veterans' Appeals (Board) notes that this appeal 
supercedes the veteran's appeal from the November 1998 rating 
decision, and that this matter therefore comes before the 
Board from the January 1995 rating decision which granted 
service connection and a 20 percent rating for the veteran's 
right knee condition, effective from October 10, 1993. 

Additionally, the Board notes that in Fenderson v. West, 12 
Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case with regard to 
the issue on appeal--and a claim for an increased rating of a 
service connected disability.  Accordingly, the issue for 
appellate consideration is reflected on the first page of 
this decision in accordance with Fenderson.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist includes the obligation to obtain 
ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  Therein, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 (1999).  
It was specified that the medical examiner should be asked to 
determine the extent of functional disability due to pain and 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination, and such 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss or ankylosis 
due to any weakened movement, excess fatigability or 
incoordination.  It was also held that 38 C.F.R. § 4.14 
(1999) (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The Board finds that the most recent VA examination, in 1998, 
was not conducted according to the mandates of DeLuca.  While 
the VA examiner noted the veteran's complaints of right knee 
pain and limitation of right knee motion, the examiner did 
not indicate whether range of motion was further limited by 
pain, and if so, whether such determination could be 
portrayed in terms of the degree of additional range of 
motion loss due to pain.  Moreover, the examiner did not 
indicate whether the right knee exhibited weakened movement, 
excess fatigability, or incoordination, or whether it was 
feasible to express such findings in terms of the degree of 
additional range of motion loss, pursuant to DeLuca.  
Additionally, the VA examiner in 1998 did not review the 
claims folder prior to conducting the examination.  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In view of the foregoing, the 
veteran should be afforded another VA orthopedic examination, 
in compliance with DeLuca and where the examiner is provided 
with his claims folder prior to the examination.  

The Board also notes that, as cited by the RO in the January 
1999 statement of the case, the VA General Counsel has 
addressed the question of multiple ratings when evaluating 
knee disabilities.  VAOPGCPREC 23-97 (July 1, 1997).  It was 
specifically held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability, and that where a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  
Consideration of whether the veteran is entitled to separate 
ratings for his service-connected right knee condition, 
however, does not stop here.  There is a subsequent General 
Counsel opinion which has not yet been considered by the RO.  
The RO's attention is directed to an August 1998 opinion, in 
which the VA General Counsel concluded that for a knee 
disability rated under Diagnostic Code 5257, a separate 
rating for arthritis may, notwithstanding the July 1997 
opinion, also be based on x-rays findings and on painful 
motion pursuant to 38 C.F.R. § 4.59.  VAOPGCPREC 9-98, August 
14, 1998.  Since there has been objective evidence of 
degenerative joint disease (arthritis), limitation of right 
knee motion, and right knee instability, both of these 
General Counsel opinions should be considered in rating the 
veteran's service-connected right knee disability.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his right knee disability since October 
1993.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder, 
including obtaining complete VA treatment 
records.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service connected right 
knee disability.  The claims folder must 
be reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should note whether there 
are any further limitations due to pain 
and, if so, quantify the degree of 
additional impairment due to pain.  The 
examiner should be asked to determine 
whether the veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record, with consideration 
specifically being given to whether the 
veteran may be entitled to separate 
ratings for instability and arthritis 
with limitation of motion, pursuant to 
the aforementioned VA General Counsel 
opinions.  The RO should also consider 
whether the veteran may be entitled to 
staged ratings, as provided for in 
Fenderson.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


